     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 1 of 13



                   United States District Court
                     District of Massachusetts

                                 )
Rosalinda Zaragoza,              )
                                 )
          Plaintiff,             )
                                 )
          v.                     )
                                 )       Civil Action No.
Andrew Saul, Commissioner of the )       19-cv-12266
Social Security Administration, )
                                 )
          Defendant.             )
                                 )


                         MEMORANDUM & ORDER

GORTON, J.

     Rosalinda Zaragoza (“Zaragoza” or “plaintiff”) seeks

judicial review of the denial of her application for disability

insurance benefits by Commissioner Andrew M. Saul (“the

Commissioner” or “defendant”) of the Social Security

Administration (“the SSA”).    Pending before the Court are

plaintiff’s motion for an order reversing the Commissioner’s

decision and defendant’s motion to affirm that decision.         For

the reasons that follow, plaintiff’s motion will be denied and

the Commissioner’s motion will be allowed.




                                  -1-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 2 of 13



I.   Background

     A.     Factual Background

     Zaragoza was born in 1965.     She is a graduate of Wareham

High School in Wareham, Massachusetts and did not attend

college.    Prior to applying for Social Security Disability

Insurance (“SSDI”) benefits, she worked full-time as a forklift

driver at Ocean Spray for 29 years.      She was terminated from her

position in July, 2016.    Starting in the third quarter of 2016

and continuing through the second quarter of 2017, plaintiff

applied for and received unemployment benefits.        To certify her

eligibility for unemployment benefits, Zaragoza periodically

filled out a form indicating she was “ready, willing, and able

to work.”

     In April, 2017, plaintiff applied for SSDI benefits with an

alleged onset date of July 26, 2016.      Her application was denied

both initially and upon reconsideration.

     In March, 2018, upon request, her case was heard by

Administrative Law Judge Daniel Driscoll (“the ALJ”).         Following

the hearing, the ALJ concluded that plaintiff was not disabled

and denied her benefits.

     Plaintiff appealed the ALJ’s decision to the Appeals

Council.    In September, 2019, the Appeals Council denied

plaintiff’s request for review, rendering the ALJ’s decision

                                  -2-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 3 of 13



final.     Plaintiff now seeks this Court’s review of that

decision.

     B.     The Regulatory Framework

     The SSA applies a five-step procedure to determine whether

an applicant is disabled. 20 C.F.R. §§ 404.1520, 416.920.         The

first four steps ask if a claimant:

     (1)    is engaged in substantial gainful activity;
     (2)    has an impairment, or combination of impairments,
            which significantly limit her physical or mental
            ability to do basic work;
     (3)    has an impairment, or combination of impairments, that
            meet or equal a listed impairment; and
     (4)    has been prevented as a result of her impairments from
            doing past relevant work.

     The claimant bears the burdens of production and persuasion

at each of those steps to show that she has a severe impairment

and cannot perform her past relevant work. See Goodermote v.

Sec’y of Health & Human Servs., 690 F.2d 5, 6-7 (1st Cir. 1982).

If the claimant meets her burden, she is presumptively disabled

and the burden shifts to the Commissioner at the fifth and final

step to determine whether the applicant’s impairment,

considering her residual functional capacity (“RFC”), age,

education and past work experience, prevents her from doing work

that exists in the national economy. See 20 C.F.R. §

404.1520(f).



                                  -3-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 4 of 13



     At step five, the ALJ is guided by the Medical-Vocational

Guidelines found in 20 C.F.R., Part 404, Subpart P, Appendix 2

(also known as the “Guidelines” or “Grids”).       The Guidelines,

effectively an elaborate chart, specify whether a person of a

certain age, educational level and with a particular work

history is disabled.   The Guidelines further account for an

applicant’s exertional limitations in determining whether she is

able to work unskilled jobs that exist in the national economy.

If, given a claimant’s profile and exertional limitations, the

Guidelines provide that claimant can perform a significant

number of jobs, she is deemed not disabled.

     The Guidelines do not, however, account for non-exertional

limitations.   When a claimant has demonstrated she possesses

non-exertional limitations, the ALJ cannot rely exclusively on

the Guidelines. See Ortiz v. Sec'y of Health & Human Servs., 890

F.2d 520, 524 (1st Cir. 1989).     Instead, the ALJ must obtain and

consider expert evidence, typically from a vocational expert,

about whether sufficient jobs exist in the national economy that

the claimant can perform. Id.

     C.   The ALJ’s Decision

     The ALJ applied the five-step analysis prescribed by 20

C.F.R. § 494.1520 and concluded that plaintiff was not disabled

because, although (1) she had not engaged in substantial gainful


                                  -4-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 5 of 13



employment since her alleged onset date in July, 2016, due to

(2) several severe impairments, including spinal degenerative

disc disease, radiculopathy, obesity with BMI over 42, dysthymic

disorder, an adjustment disorder and an anxiety disorder, (3)

those impairments did not meet or medically equal the severity

of the conditions listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1.

     At step four, the ALJ determined that, pursuant to 20

C.F.R. §§ 404.1567(b) and 416.967(b), Zaragoza retained the

residual functioning capacity (“RFC”) to perform light work

restricted to simple, routine tasks, so long as she alternated

between sitting and standing for five minutes per hour.         Given

those limitations, the ALJ concluded that Zaragoza was unable to

perform her past work as a forklift operator, a semi-skilled,

medium-exertional job.

     At step five, the ALJ found that plaintiff could perform a

significant number of other jobs that exist in the national

economy.   The ALJ retained a vocational expert, Albert Sabella

(“Sabella”), who testified that Zaragoza could perform the

following jobs, which exist in substantial numbers: assembler

(200,000 jobs nationally), inspector of plastic products

(100,000 jobs nationally) and machine tender (150,000 jobs

nationally).   The ALJ found Sabella’s methodology sound,


                                  -5-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 6 of 13



overruled the objections of counsel and rejected the opinion of

another vocational expert, David Meuse (“Meuse”), who was

retained by Zaragoza post-hearing.

     Accordingly, the ALJ concluded that plaintiff was not

disabled.

     D.     The Parties’ Arguments

     The parties present two issues on appeal: (1) whether

substantial evidence supports the ALJ’s assessment of

plaintiff’s RFC and (2) whether substantial evidence supports

the ALJ’s reliance on the expert testimony of Sabella while

rejecting that of Meuse.

     Plaintiff submits that the ALJ’s assessment of her RFC

involved an impermissible lay assessment of medical evidence,

including a computerized tomography scan (“CT scan”).         That

procedure, performed the day before plaintiff’s hearing,

allegedly revealed no lumbar fusion in the L4-5 vertebrae, an

appreciable change in her condition.      Plaintiff further contends

that the ALJ improperly rejected the post-hearing affidavit of

her vocational expert without providing a sufficient explanation

for such rejection.

     The Commissioner responds that substantial evidence

supports the ALJ’s RFC assessment because the ALJ relied upon

prior medical opinions and properly considered plaintiff’s work

                                  -6-
       Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 7 of 13



history, receipt of unemployment benefits and reported

activities.     The Commissioner further submits that substantial

evidence supports the ALJ’s reliance on the original vocational

expert’s testimony and rejection of the post-hearing affidavit

of Meuse.

II.    Pending Motions

       A.    Legal Standard

       Title II of the Social Security Act gives United States

District Courts authority to affirm, modify or reverse the

“final decision of the Commissioner of Social Security.” 42

U.S.C. § 405(g).     In this case, the Appeals Council denied

review.     The final decision is, therefore, the decision of the

ALJ.

       A district court’s review of such a final decision is not,

however, de novo. See Lizotte v. Sec’y of Health & Human Servs.,

654 F.2d 127, 128 (1st Cir. 1981).        The Social Security Act

provides that the findings proffered in a final decision are

conclusive if (1) they are “supported by substantial evidence”,

or evidence “reasonably sufficient” to support the conclusion,

and (2) apply the correct legal standard. See 42 U.S.C. §

405(g); Doyle v. Paul Revere Life Ins. Co., 144 F.3d 181, 184

(1st Cir. 1998); Seavey v. Barnhart, 276 F.3d 1, 9 (1st Cir.

2001).      If those criteria are satisfied, the Court must uphold

                                    -7-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 8 of 13



the decision even if the record could justify a different

conclusion. Evangelista v. Sec’y of Health & Human Servs., 826

F.2d 136, 144 (1st Cir. 1987).

     B.   Application

          1. Substantial evidence supports the ALJ’s assessment
             of plaintiff’s RFC

     An ALJ, as a layperson, generally may not interpret medical

evidence unless a “commonsense judgment” can be made “without a

physician’s involvement.” Manso-Pizarro v. Sec’y of Health &

Human Servs., 76 F.3d 15, 17 (1st Cir. 1996).       Where post-

hearing medical evidence is proffered, an ALJ may still accord

substantial weight to a physician’s review of an incomplete

medical record where there have been no appreciable changes in

the patient’s condition. See Gordils v. Sec’y of Health & Human

Servs., 921 F.2d 327, 330 (1st Cir. 1990); McNelley v. Colvin,

No. 15-181, 2016 WL 2941714, at *2 (1st Cir. Apr. 28, 2016).          An

ALJ’s assessment is, therefore, supported by substantial

evidence when it reasonably relies upon a medical expert’s

opinion or upon commonsense judgments based on the

administrative record.    In contrast, an ALJ’s assessment is not

supported by substantial evidence when the ALJ “reaches

conclusions about a claimant’s physical exertional capacity

without an assessment of [RFC] by a physician.” Perez v. Sec’y

of Health & Human Servs., 958 F.2d 445, 446 (1st Cir. 1991).          An

                                  -8-
        Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 9 of 13



RFC assessment is, however, ultimately an administrative finding

reserved to the Commissioner. 21 C.F.R. § 416.946(d); Purdy v.

Berryhill, 887 F.3d 7, 14 (1st Cir. 2018).

     Here, the ALJ relied heavily on the opinion of a reviewing

medical expert, Dr. Subbiah Doraiswami, M.D. (“Dr. Doraiswami”),

who reviewed Zaragoza’s medical records in March, 2018.            Dr.

Doraiswami noted that, despite undergoing lumbar surgery in May,

2017, plaintiff was still being treated for neck and lower back

pain.    Notwithstanding that conclusion, Dr. Doraiswami included

in his report that plaintiff could walk, drive a car, care for

her aging father and work a computer.

     The day before her hearing, plaintiff underwent a lumbar

spine CT scan, which revealed that the May, 2017, lumbar surgery

had failed.     Due to the timing of the scan, it was not reviewed

by any medical expert prior to the hearing.          For that reason,

plaintiff contends that the ALJ’s reliance on Dr. Doraiswami’s

opinion was an improper interpretation of medical evidence by a

layperson because it did not include her October, 2018, CT scan.

     This Court disagrees.       The ALJ’s assessment was supported

by substantial evidence because he properly relied on the

opinion of Dr. Doraiswami or, in the alternative, made

commonsense judgments based on the record.




                                     -9-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 10 of 13



     That Dr. Doraiswami’s opinion did not consider the October,

2018, CT scan, is immaterial because the scan did not reflect an

appreciable change in plaintiff’s condition. See Perez, 958 F.2d

at 446.   Plaintiff testified at her hearing the day after her

scan that she could stand for 15-20 minutes at a time, sit for

between 20 minutes and an hour depending on her pain level, walk

for up to half an hour and lift ten pounds.       She made no mention

of her recent CT scan or any changes in her pain level or

physical capabilities.    It was, therefore, not error for the ALJ

to rely upon Dr. Doraiswami’s opinion as substantial evidence in

the absence of any indication from plaintiff that her condition

had materially changed.

     Assuming, arguendo, that Dr. Doraiswami’s testimony did not

constitute substantial evidence, the ALJ’s assessment was an

appropriately made commonsense judgment by a layperson. See

Manso-Pizarro, 76 F.3d at 17 (finding ALJ can make commonsense

RFC assessments when medical evidence shows minimal impairment).

The plaintiff’s own testimony that she could alternate between

sitting and standing, drive a car and care for her aging father,

coupled with her concurrent application for unemployment

benefits which required her to indicate that she was “ready,

willing and able to work,” support the commonsense conclusion

that she was capable of light work with limitations.         See

Coskery v. Berryhill, 892 F.3d 1, 7 (1st Cir. 2018) (denying

                                  -10-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 11 of 13



plaintiff benefits where alleged symptoms were inconsistent with

overall record, including plaintiff’s daily activities).

Accordingly, the ALJ applied the proper legal standard and his

decision is supported by substantial evidence.

          2. Substantial evidence supports the ALJ’s decision to
             reject the affidavit of rebuttal vocational expert
             David Meuse

     The ALJ alone is responsible for “weighing conflicting

evidence, where reasonable minds could differ as to the

outcome.” Seavey, 276 F.3d at 10.        It is, therefore, well within

the ALJ’s discretion to evaluate and resolve the conflicting

opinions of opposing vocational experts. McCaffrey v. Colvin,

978 F. Supp. 2d 88, 92 (D. Mass. 2013).        In exercising its

discretion, the ALJ may rely upon a multitude of factors,

including the knowledge, expertise and prior experience of the

vocational experts. Purdy, 887 F.3d at 17.       A reviewing court

should, however, remand “when an [ALJ] has not considered all

relevant factors in taking action” because a decision made by

ignoring relevant evidence is not conclusive. Seavey, 276 F.3d

at 12; Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

     In crediting the testimony of Sabella over that of Meuse,

the ALJ relied upon Sabella’s knowledge, expertise and prior

experience. See Purdy, 887 F.3d at 17.       The ALJ questioned

Sabella at plaintiff’s hearing and offered several hypothetical


                                  -11-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 12 of 13



scenarios based on plaintiff’s specific RFC. See Arocho v. Sec’y

of Health & Human Servs., 670 F.2d 374, 375 (1st Cir. 1982)

(stating vocational expert’s answer to hypothetical may

constitute substantial evidence only if hypothetical corresponds

to plaintiff’s RFC).

     In evaluating the competing experts, the ALJ adequately

considered rebuttal testimony.     Plaintiff relies heavily upon

Williams v. Saul, No. 18-cv-10547, slip op. at 1 (D. Mass. Dec.

31, 2019) to fault the ALJ for failing to discuss rebuttal

evidence in his decision.     In Williams, however, the only

reference to rebuttal testimony was in the exhibit list

accompanying the ALJ’s decision. See id. at *6-*7.         On appeal,

the district court concluded that it was impossible to determine

whether the ALJ considered the evidence and discredited it or

simply overlooked it. Id. at *7 (citing Lord v. Apfel, 114 F.

Supp. 2d 3, 14 (D.N.H. 2000)).

     Here, in contrast, the ALJ included Meuse’s opinion as an

exhibit to his decision and discussed his findings before

rejecting them in favor of Sabella’s.       The ALJ’s discussion of

Meuse’s evidence supports the conclusion that the ALJ considered

and discredited such evidence.




                                  -12-
     Case 1:19-cv-12266-NMG Document 21 Filed 07/22/20 Page 13 of 13



     Accordingly, the ALJ applied the correct legal standard and

his rejection of the expert testimony proffered by the plaintiff

post-hearing was supported by substantial evidence.




                                 ORDER

     For the foregoing reasons, plaintiff’s motion for an order

reversing the decision of the Commissioner (Docket No. 15) is

DENIED and defendant’s motion for an order affirming the

decision of the Commissioner (Docket No. 16) is ALLOWED.




So ordered.




                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated July 22, 2020




                                  -13-
